DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 15, and 27 are objected to because of the following informalities:  
Regarding claim 3, in line 3, replace “all other modulation and coding scheme tables” with --all other modulation and coding schemes--.
Regarding claim 15, in line 1, replace “An apparatus for wireless communications at a user equipment” with --An apparatus for wireless communications at a base station--.
Regarding claim 27, in line 4, replace “all other modulation and coding scheme tables” with --all other modulation and coding schemes--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6-8, 14-16, 19-21, 24-26, and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rico Alvarino et al (US 2019/0159257 A1).
	Regarding claims 1, 15, 16, 25, 29, and 30, Rico Alvarino discloses an apparatus for wireless communications at a user equipment (UE) (Fig. 12), comprising: 
a processor (Fig. 12, processor 1204); and 
memory coupled to the processor (Fig. 12, memory 1206 coupled to processor 1204), the processor and memory configured to: 
receive, from a base station, an indication of a modulation and coding scheme for a random access message of a random access procedure (56th paragraph, the base station may transmit the second message to the UE.  The second message may indicate an MCS index for the UE to transmit the MSG3.  Herein, MSG3 is part of a random access procedure) based at least in part on a frequency band for the random access procedure (32nd, 35th, and 36th paragraphs, 5, 10, 15, 20, or 100 MHz bandwidth of 5GHz or 30GHz to 300GHz frequency spectrum) and a subcarrier spacing associated with the frequency band (Fig. 5, subcarrier spacing 510 can be between 3.75KHz to 15KHz among subcarriers); and 
transmit the random access message to the base station via a random access channel of the frequency band in accordance with the subcarrier spacing and the modulation and coding scheme (Fig. 9, block 912, UE transmit MSG3 based on the MCS index and the indication).

Regarding claims 2 and 26, Rico Alvarino discloses that wherein the processor and memory are further configured to: select a modulation and coding scheme table from a set of modulation and coding scheme tables based at least in part on the frequency band and the subcarrier spacing associated with the frequency band, wherein the modulation and coding scheme for the random access message is selected from the modulation and coding scheme table (Fig. 5 and 66th paragraph, multiple tables of MCS may be generated and constructed for based on SIB and a MCS is selected according to the MCS index).

Regarding claims 4, 17, and 28, Rico Alvarino discloses that wherein the processor and memory configured receive the indication are further configured to: receive an uplink grant that comprises a set of bits for conveying the indication of the modulation and coding scheme (56th paragraph, the second message may provide initial uplink resource grant and indicate MCS index.  The indicated MCS index may allow the UE to understand the grant and determine the MCS for MSG3 transmission.  As illustrated in Fig. 4, the MCS index includes a number of bits), wherein the set of bits comprises at least one reserved bit independent of conveying the indication of the modulation and coding scheme (59th paragraph, the reserved indices may be customized for different uses and applications).

Regarding claim 6, Rico Alvarino discloses that wherein the at least one reserved bit corresponds to a transport block size scaling value for the random access message (89th paragraph, the indication received in SIB may comprise a scaling value and the connection request message may be transmitted based on transport block size, corresponding to the MCS index indicated by the RAR, that has been scaled by the scaling value received in the SIB).

Regarding claims 7 and 20, Rico Alvarino discloses that wherein the modulation and coding scheme satisfies a threshold modulation and coding scheme that is based at least in part on the frequency band and the subcarrier spacing associated with the frequency band (Fig. 5, for subcarrier spacing of 15KHz and Isc > 11, at least QPSK is implemented in 515).

Regarding claims 8 and 21, Rico Alvarino discloses that wherein the threshold modulation and coding scheme comprises one of a Quadrature Phase Shift Keying (QPSK) modulation (Fig. 5, column 515, QPSK) or a 16 Quadrature Amplitude Modulation (QAM) (alternative).

Regarding claims 14 and 24, Rico Alvarino discloses an antenna coupled to the processor (Fig. 12, transceiver 1210).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino in view of Harada et al (US 2022/0263698 A1).
Regarding claims 3 and 27, Rico Alvarino discloses looking up MCS in a table (Fig. 5).  Rico Alvarino that wherein the modulation and coding scheme table comprises a set of modulation and coding schemes having lower modulation orders relative to all other modulation and coding scheme tables of the set of modulation and coding scheme tables.  Harada discloses MCS tables having modulation orders ranking (Fig. 5-13 and 16-18).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include MCS tables having ranked modulation orders in Rico Alvarino’s system, as suggested by Harada, to increase lookup efficiency.

Claims 5, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino in view of Irukulapati et al (US 2021/0385856 A1).
Regarding claims 5 and 18, Rico Alvarino discloses that the reserved indices may be customized for different uses and applications (59th paragraph).  Rico Alvarino does not disclose that wherein at least one reserved bit is associated with DMRS multiplexing for random access message.  Irukulapati discloses receiving from a network node information indicating DMRS configuration for MSG transmission (Fig. 4, block 400).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to receive DMRS configuration for MSG3 transmission in Rico Alvarino’s system, as suggested by Irukulapati, to reduce random access latency.

Regarding claim 19, Rico Alvarino discloses that wherein the at least one reserved bit corresponds to a transport block size scaling value for the random access message (89th paragraph, the indication received in SIB may comprise a scaling value and the connection request message may be transmitted based on transport block size, corresponding to the MCS index indicated by the RAR, that has been scaled by the scaling value received in the SIB).

Claims 9-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Rico Alvarino in view of Rastegardoost et al (US 2022/0159634 A1).
Regarding claims 9-12 and 23, Rico Alvarino discloses selecting MCS for MSG3 transmission (Fig. 9).  Rico Alvarino does not disclose that wherein the processor and memory are further configured to: transmit, to the base station, an indication of a UE preference for a reference signal configuration for phase tracking based at least in part on the modulation and coding scheme and transmit one or more phase tracking reference signals in accordance with the reference signal configuration, wherein the one or more phase tracking reference signals are transmitted with the random access message and select MCS based at least in part on the reference signal configuration and transmit a random access preamble during a random access occasion basest at least in part of the UE preference for the reference signal configuration.  Rastegaredoost discloses that the presense of uplink PT-RS may be UE specifically configured.  A presence of uplink PT-RS may be UE specifically configured by a combination of RRC signaling and association with one or more parameters employed for other purpose such as MCS which may be indicated by the DCI.  A radio network may support plurality of uplink PT-RS densities and a domain density may be associated with at least one configuration (78th paragraph). Rastegardoost discloses UE transmitting DM-RS, PT-RS, and/or SRS 508 in RACH uplink transport channels (Fig. 5A).  Rastegardoost discloses that UE may perform MSG transmission by transmitting the selected random access preamble in PRACH occasions (133rd paragraph.  Herein, PRACH occasions are uses for PT-RS transmission, DM-RS transmission, and SRS transmission, illustrated in Fig. 5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to indicate configured PT-RS to the base station in Rico Alvarino’s system, as suggested by Rastegardoost, to detect and correct phase errors in the UE.

Allowable Subject Matter
Claims 13 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Chang, Wenting (WO 2018/023086 A1) discloses TA for PRACH transmissions.
Jang et al (US 2020/0037191 A1) discloses RACH transmission.
Jeon et al (US 2020/0351955 A1) discloses two-step RACH.
Zewail et al (US 2021/0359807 A1) discloses RS configuration for random access messages.
Kim et al (US 2014/0169297 A1) discloses MCS index configuration.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH VU H LY whose telephone number is (571)272-3175. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANH VU H. LY
Primary Examiner
Art Unit 2472



/ANH VU H LY/Primary Examiner, Art Unit 2472